Citation Nr: 0843188	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchial asthma. 

2.  Entitlement to service connection for major depression. 

3.  Entitlement to service connection for cyclothymic 
personality disorder with some hypochondriasis.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

5.  Entitlement to service connection for a right knee 
disability. 

6.  Entitlement to a compensable initial rating for residuals 
of a right wrist fracture. 

7.  Entitlement to a compensable initial rating for residuals 
for a left fifth rib resection.  

8.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities prior to August 
30, 2002.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1975 and had additional duty in the Reserves.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

The issues of entitlement to service connection for bronchial 
asthma, major depression, bilateral carpal tunnel syndrome 
and a right knee disability and entitlement to compensable 
initial ratings for residuals of a right wrist fracture and a 
left fifth rib resection require additional development and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cyclothymic personality disorder is not a disability for 
which service connection can be granted.  

2.  Prior to August 30, 2002, the service connected 
disabilities did not clearly interfere with normal 
employability.  

CONCLUSIONS OF LAW

1.  Service connection for cyclothymic personality disorder 
with some hypochondriasis cannot be granted as a matter of 
law.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(c) (2008).  

2.  The criteria for a compensable rating based on multiple 
noncompensable service-connected disabilities prior to August 
30, 2002, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. § 3.324 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
While it appears that the VCAA may not apply to each of the 
claims adjudicated below, the RO nevertheless did properly 
notify the veteran in letters dated in December 2001 and May 
2004 of the information needed to prevail in a claim for 
service connection.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence in the letters dated December 2001 in May 
2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  As such, the 
duty to notify with respect to the claims adjudicated in the 
decision below has been satisfied.  

VA also has a duty to assist in the development of the claim.  
This duty includes assisting the veteran in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA obtained the service medical 
records and made reasonable efforts to obtain relevant post-
service records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes VA and private 
treatment records and reports from VA examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims adjudicated below.  Thus, the 
Board finds that all necessary development has been 
accomplished with respect to the claims adjudicated below, 
and appellate review of those claims may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Legal Criteria/Analysis
 
A.  Service Connection for Cyclothymic personality disorder 
with some Hypochondriasis.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
When there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  This regulation was promulgated in 1961 and 
has not been revised.  See 26 Fed. Reg. 1579. VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.

During active duty in July 1975, the veteran was diagnosed 
with a "long-standing" personality disorder, diagnosed as 
cyclothymic personality disorder with some hypochondriasis.  
A review of his service medical records does not reveal any 
disability resulting from a mental disorder that was 
superimposed upon this personality disorder.  
38 C.F.R. § 3.303(c); Beno, 3 Vet .App. at 439, 441 (1992).  
As such, the claim for service connection for cyclothymic 
personality disorder with some hypochondriasis must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).  

B.  Entitlement to a 10 percent Rating based on Multiple 
Noncompensable Service Connected Disabilities prior to August 
30, 2002

When a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

Service connection for residuals of a left fifth rib 
resection and residuals of a right wrist fracture was granted 
by the February 2002 rating decision.  Noncompensable ratings 
were assigned for each condition effective from July 2000.  
This decision also denied the veteran's claim for entitlement 
to a 10 percent rating based on multiple noncompensable 
disabilities under 38 C.F.R. § 3.324.  Following a May 2003 
statement of the case that also denied entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, the veteran perfected 
an appeal with respect to this issue, among others, with the 
submission of a substantive appeal later in that month.  
Thereafter, service connection for a scar associated with the 
left fifth rib resection was granted by a September 2008 
rating decision, and a 10 percent rating was assigned for 
this condition effective from August 30, 2002.  As such, for 
the period on and after August 30, 2002, the issue of 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 is 
rendered moot.  

As for whether prior to August 30, 2002, a 10 percent rating 
based on multiple noncompensable disabilities was warranted 
under 38 C.F.R. § 3.324, review of the clinical evidence, to 
include the private medical records and military medical 
records submitted by the veteran, does not contain any 
evidence that residuals of a left fifth rib resection or 
residuals of a right wrist fracture were of such character as 
to clearly to interfere with normal employability prior to 
August 30, 2002.  No other evidence of record suggests that 
these service connected residuals clearly interfered with 
normal employability prior to August 30, 2002.  In this 
regard, August and September 2002 records from VA psychiatric 
evaluations that include a thorough discussion of the 
veteran's employment history do not reflect any indication 
that residuals of a left fifth rib resection or residuals of 
a right wrist fracture interfered with the veteran's ability 
to work.  Therefore, a 10 percent rating based on multiple 
noncompensable disabilities prior to August 30, 2002, is not 
warranted.  See  38 C.F.R. § 3.324

ORDER

Entitlement to service connection for cyclothymic personality 
disorder with some hypochondriasis is denied. 

Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities prior to August 
30, 2002, is denied.  


REMAND

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from an injury or disease incurred or 
aggravated in line of duty, and any period of inactive duty 
for training during (INACDUTRA) which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  
(Emphasis added). 

Specific attention has been directed to the legal provisions 
above because there is some evidence of record indicating 
that bronchial asthma and depression were incurred, or 
coincident with, unspecified Reserve duty.  In this regard, a 
private medical statement dated in February 2000 reflects 
that the veteran was referred by "military medical personnel 
for evaluation of bronchial asthma."  Reserve medical 
records dated in February, March, May and October 1990 also 
reflect evidence of bronchial asthma/asthmatic bronchitis.  
With respect to depression, March 1996 and July 1996 Reserve 
records indicated the veteran was placed on limited duty 
profiles due to major depression. 

As for the other disabilities for which service connection is 
claimed, carpal tunnel syndrome and a right knee disorder, a 
January 1995 Reserve record indicated the veteran was placed 
on a limited duty profile due to bilateral carpal tunnel 
syndrome, and private clinical records dated prior to the 
veteran's retirement from the Reserves in March 2000 dated in 
November 1999 reflect surgery for chondromalacia in the right 
knee.  

Given the legal provisions and medical evidence cited above, 
effective appellate review requires information as to which 
periods of the veteran's service in the Reserves represented 
INACDUTRA and which periods represented ACDUTRA.  Efforts to 
obtain this information by the RO from the veteran, the 
National Personnel Records Center, and the veteran's Reserves 
unit are documented.  See eg.  documentation of development 
action in August 2000, January 2001, April 2001, June 2001, 
and May 2004.  While these efforts have resulted in the 
obtaining of some information concerning the nature of the 
veteran's Reserve service in May 2004, none of the evidence 
obtained by the RO indicates which periods of the veteran's 
service represented INACDUTRA or ACDUTRA.  When obtaining 
records in Federal custody, VA must make as many requests as 
are necessary to obtain relevant records, until VA concludes 
that further efforts to obtain these records are futile.  38 
C.F.R. § 3.159(c)(2).  Given the importance of the 
information to the veteran's claim, the Board concludes that 
RO must conduct further efforts to verify the veteran's 
periods of ACDUTRA or INACDUTRA.  If such further efforts to 
obtain these records prove to be futile, this fact should be 
documented by the RO.  

In light of the necessary development discussed above, the RO 
upon remand will also be directed to schedule the veteran for 
the examinations requested by the veteran's representative in 
his September 2008 presentation to the Board.  The Board 
acknowledges that a June 2008 Report of Contact indicated 
that a VA orthopedic examination that was scheduled for May 
2008 was rescheduled twice for the veteran's convenience, but 
that the veteran failed to report for this examination.  
However, a notation on a June 2008 Compensation and Pension 
Exam Inquiry indicates the veteran requested that his 
examination be rescheduled again.  As such, and given the 
fact the veteran was last afforded a VA examination assessing 
the severity of his service-connected right wrist and rib 
disabilities in August 2003, and that the VA examinations 
provided have not included the medical opinions as to whether 
there is a relationship between depression, bilateral carpal 
tunnel syndrome and a right knee disability and service 
requested in the September 2008 presentation by the veteran's 
representative, the Board concludes that VA examinations as 
outlined below are necessary in this case in order to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct additional 
efforts, to include contacting the 
veteran and any appropriate agency or 
Reserve unit, to verify all period of 
ACDUTRA and INACDUTRA.  Reports of 
retirement points do not contain the 
necessary information in this regard.  
If it is not possible for this 
information to be obtained, this fact 
should be specially documented by the 
RO.  

2.  The veteran must be afforded 
appropriate examinations to determine 
the etiology of any bronchial asthma, 
depression, carpal tunnel syndrome or 
right knee condition currently found.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims files must be made available 
to and reviewed by the examiners in 
conjunction with the examinations.  
Following a review of the service and 
post service medical records, the 
examiner must state whether there is a 
50 percent probability or greater that 
any currently diagnosed bronchial 
asthma, depression, carpal tunnel 
syndrome or right knee condition 
disorder is etiologically related to 
the veteran's service.  The appropriate 
examiner should specifically determine 
whether depression is related to, if 
any such symptomatology is 
demonstrated, acquired psychiatric 
symptomatology shown on the report from 
the psychiatric evaluation completed in 
January 1975; carpal tunnel syndrome is 
related to the fractured distal radius 
sustained in a June 1973 motorcycle 
accident and whether any current knee 
disability is related to the treatment 
documented in September 1971 for 
complaints of pain in the left knee for 
two weeks with an impression of 
tendinitis.  A complete rationale for 
the opinions must be provided.  The 
reports prepared must be typed.

3.  The veteran must be afforded VA 
examinations to determine the current 
extent of the impairment resulting from 
his service-connected right wrist and rib 
conditions.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with the 
examinations.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiners must record pertinent 
medical complaints, symptoms, and 
clinical findings.

With respect to the wrist, the examiner 
must state the range of motion of the 
right wrist in degrees, noting the normal 
range of motion of the wrist, determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
wrist disorder expressed, if feasible, in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and express an opinion as 
to whether pain in the right wrist would 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  

Additionally, the examiners must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service connected right wrist or rib 
disabilities limit his ability to work, 
or affect his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims for service 
connection for bronchial asthma, major 
depression, bilateral carpal tunnel 
syndrome and a right knee disability and 
entitlement to compensable initial 
ratings for residuals of a right wrist 
fracture and a left fifth rib resection 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


